BROCK, Judge.
The filing dates of the various pleadings, motions, orders, and judgment are not shown in the record on appeal. Therefore, we are unable to tell with certainty when any of the actions took place, or in what order they occurred. Our rules, as adopted in 1967, are designed to prevent confusion created by not knowing when pleadings and orders are filled and actions taken. Rule 19 (a), Rules of Practice in the Court of Appeals, provides in part as follows: “Every pleading, motion, affidavit, or other document included in the record on appeal shall plainly show the date on which it was filed and, if verified, the date of the verification and the name of the person who verified it. Every order, judgment, decree and determination shall show the date on which it was signed and the date on which it was filed.” A failure to comply with the rules of practice in this court subjects the appeal to dismissal. Rule 48.
Nevertheless, we have carefully reviewed the record, and, although some of the findings in the order appealed from seem to be immaterial upon the question of child support (G.S. 50-13.4), we feel that Judge Davis has adequately ruled upon the controversy. No prejudicial error or abuse of discretion has been shown.
The order appealed from is
Affirmed.
Judges Hedrick and Vaughn concur.